STEPHEN GRIESSEL EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated October 1, 2008, is entered into between American Community Properties Trust, a Maryland real estate investment trust (the “Company”), and Stephen Griessel (the “Executive”).Certain capitalized terms used herein shall have the respective meanings ascribed to them in Section 6 and Section 11 hereof. WHEREAS, the Company previously retained the Executive as a consultant pursuant to the terms of the Consulting Agreement, dated July 2, 2007 by and between the Company and Regenovation, LLC (the “Consulting Agreement”); and WHEREAS, the Company desires to supersede and replace the Consulting Agreement and employ the Executive as its Chief Executive Officer and the Executive desires to accept such employment, on the terms set forth below. Accordingly, the parties hereto agree as follows: 1.Term.The Company hereby employs Executive, and Executive hereby accepts such employment for an initial term commencing as of the date hereof and ending on the third anniversary hereof, unless sooner terminated in accordance with the provisions of Section 4 or Section 5 hereof (the period during which the Executive is employed hereunder being hereinafter referred to as the “Term”).If either the Company or Executive does not wish to renew this Agreement when it expires at the end of the initial or any renewal Term hereof as hereinafter provided, or if either the Company or Executive wishes to renew this Agreement on different terms than those contained herein, it or he shall give written notice in accordance with Section 9.4 below of such intent to the other party at least ninety (90) days prior to the then-current expiration date.In the absence of such notice, this Agreement shall be renewed automatically on the same terms and conditions contained herein for a term of one (1) year following such expiration date. The parties expressly agree that the designation of a Term and the renewal provisions in this Agreement do not in any way limit the right of the parties to terminate this Agreement at any time as hereinafter provided. 2.Duties.Executive, in his capacity as Chief Executive Officer, shall faithfully perform for the Company the duties of said office and shall perform such other duties consistent with his position of an executive, managerial or administrative nature as shall be specified and designated from time to time by the Company’s Board of Trustees (the “Board”) (including the performance of services for, and serving on the Board of Directors of, any subsidiary or affiliate of the Company without any additional compensation).In addition, for so long as Executive remains Chief Executive Officer of the Company, the Board shall nominate him as a member of the Board and shall use its best efforts to cause his election as a member of the Board.Executive shall devote substantially all of the Executive’s business time and effort to the performance of the Executive’s duties hereunder, provided that in no event shall this sentence prohibit Executive from performing such personal, investment and charitable activities as do not materially and adversely interfere with the Executive’s performance of his duties for the Company.The Board may delegate its authority to take any action under this Agreement to the Compensation Committee of the Board (the “Compensation Committee”). 3.Compensation. 3.1Salary.The Company shall pay the Executive during the Term an Annual Salary at the rate of five hundred fifty thousand dollars ($550,000) per annum (the “Annual Salary”), payable semi-monthly and subject to regular deductions and withholdings as required by law.The Annual Salary may be increased by an amount as may be approved by the Compensation Committee.Upon any increase, the increased amount shall thereafter be deemed to be the Annual Salary for purposes of this Agreement. 3.2Annual Cash Incentive.Executive shall be provided by the Company with an opportunity to earn an Annual Cash Incentive, subject to regular deductions and withholdings as required by law, based upon the achievement of individual and objective Company annual performance criteria established by the Compensation Committee, subject to approval by the Board.The threshold amount of such Annual Cash Incentive shall be twenty percent (20%) of the Executive’s Annual Salary; the base amount of such Annual Cash Incentive shall be forty percent (40%) of the Executive’s Annual Salary; and the maximum amount of such Annual Cash Incentive shall be sixty percent (60%) of the Executive’s Annual Salary.The Annual Cash Incentive will be paid within two and one-half (2½) months after the end of the calendar year to which the Annual Cash Incentive relates. 3.3Relocation Bonus.The Company shall pay the Executive two hundred forty four thousand dollars ($244,000), payable in 12 monthly installments and subject to regular deductions and withholdings as required by law, with such monthly installments to commence within thirty days of his execution of this Agreement.If the Executive’s house located at 6 Montilla Place, Palm Coast, FL 32137 (the “Property”) has not been sold by the first anniversary of this Agreement, the Company shall pay the Executive fifteen thousand four hundred sixteen dollars and sixty six cents ($15,416.66) each month thereafter, for a period not to exceed twelve (12) months, if during such month the Executive has not sold the Property,subject to regular deductions and withholdings as required by law.The Executive shall not be eligible for any Annual Cash Incentive for a period as to which he receives a Relocation Bonus. 3.4 Benefits – In General.Executive shall be permitted during the Term to participate in any group life, hospitalization or disability insurance plans, health programs, pension and profit sharing plans and similar benefits that may be available to other senior executives of the Company generally, on the same terms as may be applicable to such other executives, in each case to the extent that Executive is eligible under the terms of such plans or programs.In addition thereto, the Company shall reimburse Executive for all premiums paid by him pursuant to life and disability insurance policies maintained by Executive immediately prior to the effective date hereof, maintained in substantially the same form as of the effective date hereof, for so long as Executive maintains such policies (the “Executive Specific Benefits”). 3.5Vacation.During the Term, Executive shall be entitled to vacation of twenty five (25) working days per year.Unused vacation will carry over from year-to-year in accordance with the terms of any Company policy. 3.6 Membership Dues.The Company shall pay or reimburse Executive for his dues to the Young Presidents Organization. 3.7Vehicle Allowance.The Company shall pay or reimburse the Executive for an aggregate amount of one thousand dollars ($1,000) per month for all reasonable expenses incurred in the operation and maintenance of an automobile. 3.8Legal Fees.The Company shall pay or reimburse the Executive for an aggregate amount of up to fourteen thousand dollars ($14,000) for all attorney’s fees incurred by the Executive in connection with the negotiation and execution of this Agreement. 3.9Expenses.The Company shall pay or reimburse the Executive for all ordinary and reasonable out-of-pocket business expenses, determined in accordance with the policies applicable to senior executives of the Company generally, actually incurred (and, in the case of reimbursement, paid) by the Executive during the Term in the performance of the Executive’s services under this Agreement, provided that the Executive submits such expenses in accordance with the policies applicable to senior executives of the Company generally. 3.10Equity Awards.The Company shall grant Executive an award of three hundred sixty three thousand seven hundred forty three (363,743) restricted common shares of beneficial interest.Such shares shall be awarded pursuant to, and shall vest in accordance with, an award agreement granted under the Company’s equity incentive plan and approved by the Compensation Committee, subject to approval by the Board, with such award remaining subject to approval by the Company’s shareholders at the Company’s annual meeting; provided, however, that fifty percent (50%) of any such award will be subject to time vesting, vesting twenty percent (20%) on each anniversaryof the date of grant, and fifty percent (50%) of any such award shall be subject to performance vesting over a period not to exceed five years. 4.Termination Due to Death or Disability. 4.1Death.In the event of Executive’s death which results in the termination of Executive’s employment, the Term will terminate, all obligations of the Company and Executive under Sections 1 through 3 hereof will immediately cease except for obligations which expressly continue after death, and the Company will pay Executive’s beneficiary or estate, and Executive’s beneficiary or estate will be entitled to receive, the following: (i) Executive’s Compensation Accrued at Termination; (ii) All equity awards that provide for the vesting of such awards solely on the basis of time that are held by Executive at termination shall become vested and all other terms of such awards shall be governed by the plans and programs and the agreements and other documents pursuant to which such awards were granted; and (iii) All other rights under any other compensatory or benefit plan shall be governed by such plan. 4.2Disability. The Company may terminate the employment of Executive hereunder due to the Disability (as defined in Section 6.4 hereof) of Executive.Upon termination of employment, the Term will terminate, all obligations of the Company and Executive under Sections 1 through 3 hereof will immediately cease except for obligations which expressly continue after termination of employment due to Disability, and the Company will pay Executive, and Executive will be entitled to receive, the following: (i) Executive’s Compensation Accrued at Termination; (ii) All equity awards that provide for the vesting of such awards solely on the basis of time that are held by Executive at termination shall become vested and all other terms of such awards shall be governed by the plans and programs and the agreements and other documents pursuant to which such awards were granted; (iii) Disability benefits shall be payable in accordance with the Company’s plans, programs and policies; and (iv) All other rights under any other compensatory or benefit plan shall be governed by such plan. 4.3Other Terms of Payment Following Death or Disability. Nothing in this Section 4 shall limit the benefits payable or provided in the event Executive’s employment terminates due to death or Disability under the terms of plans or programs of the Company more favorable to Executive (or his beneficiaries) than the benefits payable or provided under this Section 4, including plans and programs adopted after the date of this Agreement.Subject to Section 5.6 hereof, amounts payable under this Section 4 following Executive’s termination of employment will be paid as promptly as practicable after such termination of employment, and, in any event, within 2 ½ months after the end of the year in which employment terminates. 5.Termination of Employment
